DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
			Reasons for Allowance 
2.	Claims 1, 16, 17 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Klennert et al. (US 2016/0141825) is considered as the closest prior art.
Klennert et al. ‘825 shows and discloses laser having a control system (Fig 1, 6), comprising: one or more laser diodes (Fig 1: 102a-c) configured to generate a spectral output at a specific center wavelength, wherein the one or more laser diodes are thermally coupled to the one or more oscillating heat pipes (Fig 1: laser diodes 102a-c thermally coupled to one oscillating heat pipes 106a/106b); one or more sensors configured to monitor a current temperature of the one or more laser diodes (Fig 1: 118 sensors; Section [006] temperature sensor measure temperature of heat pipe or of laser diode to limit amount of heat generated or to shut down the diodes or reduced power level); a heater configured to generate heat, wherein the heater is in thermal communication with the one or more laser diodes (Fig 1: 116 heater thermally disposed on oscillating heat pipe which thermally communicating with the laser diodes 102a-c; Section [007, 041]); one or more processors in electronic communication with the one or more laser diodes and the heater (Fig 1: 114 controller control cooling of laser system include laser diode 102a); Section [040]).  Klennert et al. ‘825 did not explicitly teach a memory coupled to the one or more processors, the memory storing data into one or more databases and program code that, when executed by the one or more processors, causes the control system to: 
However, it is within one skill in the art to recognize the well-known use of memory storing data or database in conjunction to a processor to adjust/control the wavelength output.  However, it is not have been obvious to causes the control system to: monitor the one or more sensors for an output indicative of the current temperature of the one or more laser diodes; compare the current temperature with the target temperature range of the one or more laser diodes; and in response to determining the current temperature is less than the target temperature range of the one or more laser diodes, instructing the heater to generate heat for pre-heating the one or more laser diodes to the target temperature range, to have a spectral output at a specific center wavelength when the one or more laser diodes are at a target temperature range.
Similarly with respect to claim 16, the references fail to teach in conjunction to a control system for regulating temperature, comprising: one or more laser diodes configured to generate a spectral output at a specific center wavelength when the one or more laser diodes are at a target temperature range, wherein the one or more laser diodes include a diode threshold current and a lasing threshold current; one or more oscillating heat pipes, wherein the one or more laser diodes are thermally coupled to the one or more oscillating heat pipes; one or more sensors configured to monitor a current temperature of the one or more laser diodes; one or more processors in electronic communication with the one or more laser diodes, wherein the one or more processors and a memory coupled to the one or more processors, the memory storing data into one or more databases and program code that, when executed by the one or more processors, causes the control system to: monitor the one or more sensors for an output indicative of the current temperature of the one or more laser diodes; compare the current temperature with the target temperature range of the one or more laser diodes; in response to determining the current temperature is less than the target temperature range of the one or more laser diodes, provide the drive current to the one or more laser diodes, wherein the drive current is less than the diode threshold current and the lasing threshold current of the one or more laser diodes; continue to monitor the one or more sensors until the current temperature is at least equal to the target temperature range; and in response to determining the current temperature is at least equal to the target temperature range, activate the one or more laser diodes.
Similarly with respect to claim 17, the references fail to teach in conjunction to method for maintaining temperature for one or more laser diodes, the method comprising: monitoring, by a computer, one or more sensors for an output indicative of a current temperature of the one or more laser diodes that are part of a control system; comparing, by the computer, the current temperature with a target temperature range of the one or more laser diodes, wherein the one or more laser diodes are configured to generate a spectral output at a specific center wavelength when the one or more laser diodes are at the target temperature range; and in response to determining the current temperature is less than the target temperature range of the one or more laser diodes, instructing a heater to generate heat for pre-heating the one or more laser diodes to the target temperature range.
Claims 2-15, 18-20 are also allow by depending on allowed claims 1, and 17.

				COMMUNICATION
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumano ‘742 shows and discloses a laser light source apparatus includes a laser light source, a heat exchanger includes a plurality of cooling fins to cool the laser light source, a driving circuit that drives the laser light source, an input and output port, and an air-cooling fan (Fig 1-3: 1, 2, 2b, 3, 4, 5; Section [06-08]).
Kojima et al. ’983 shows and discloses a cooling device is attached between a cooling part and a heat radiating surface of a Peltier element from a laser light source (11), where a heat receiving plate (12) and the heat absorbing plate (5) are connected through metallic heat pipes (13) (Fig 1: 11, 12, 10, 13 15)(Section [009-011, 016-026]).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828